Citation Nr: 1702815	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), anxiety, depression, polysubstance abuse, sleep disorder, and encopresis.

2.  Entitlement to service connection for pancreatitis, to include as due to an acquired psychiatric disorder.

3.  Entitlement to service connection for a skin disorder of the face.

4.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 on the basis of a period of hospitalization in excess of 21 days for PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984.  

These matters came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2008 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's claims file has since been transferred to the RO in Milwaukee, Wisconsin.


FINDING OF FACT

The Board was notified through the First Notice of Death (FNOD) Program that the Veteran died on October [redacted], 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal, in October 2016.  As a matter of law, an appellant's claim does not survive his/her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Effective October 6, 2014, the VA promulgated regulations governing the rules and procedures for substitution upon death.  See 38 C.F.R. § 3.1010 (effective October 6, 2014).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).




	(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, anxiety, depression, polysubstance abuse, sleep disorder, and encopresis, is dismissed.

The appeal for entitlement to service connection for pancreatitis, to include as due to an acquired psychiatric disorder, is dismissed.

The appeal for entitlement to service connection for a skin disorder of the face is dismissed.

The appeal for entitlement to a temporary total rating under 38 C.F.R. § 4.29 on the basis of a period of hospitalization in excess of 21 days for PTSD is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


